UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1611


JACOB E. QUEERN,

                    Plaintiff - Appellant,

             v.

DEFENSE LOGISTICS AGENCY, (DLA), et al,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Rebecca Beach Smith, Senior District Judge. (2:19-cv-00485-RBS-LRL)


Submitted: February 25, 2021                                      Decided: March 8, 2021


Before MOTZ and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jacob E. Queern, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jacob E. Queern seeks to appeal the district court’s orders granting his third motion

to proceed in forma pauperis and disposing of several nondispositive motions. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Queern seeks to appeal are neither

final orders nor appealable interlocutory or collateral orders. Moreover, to the extent

Queern seeks to cast his claims as a request for mandamus relief, he has not shown

entitlement to that relief. See, e.g., In re Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir.

2018). Accordingly, we dismiss the appeal for lack of jurisdiction and deny Queern’s

pending motions. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED




                                             2